Citation Nr: 0911932	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of ear 
infections with fever and bilateral hearing loss.   

2.  Entitlement to service connection for a chronic upper 
gastrointestinal disease, to include gastritis, peptic ulcer 
disease and a hiatal hernia with esophageal reflux, claimed 
as a stomach disorder.

3.  Entitlement to service connection for congestive heart 
failure or dilated cardiomyopathy.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to 
October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                    

In a March 2006 decision, the Board remanded this case for 
additional development.  The Board subsequently sought an 
opinion from the Veterans Health Administration (VHA) in 
November 2008.  See 38 C.F.R. § 20.901.  Pursuant to this 
request, the Board received the VHA opinion dated in December 
2008 and it is associated with the claims file.  The Board 
finds that the claims are now ripe for adjudication upon the 
merits.


FINDINGS OF FACT

1.  The Veteran's service treatment records show that in 
March 1964, he was treated for acute otitis media of the left 
ear, which resolved with antibiotic therapy as evidence by 
the remaining negative service records, including a normal 
examination of the ears upon the separation examination, and 
the absence of any post-service medical evidence of treatment 
for residuals of a left ear infection; the preponderance of 
the competent evidence of record is against a current 
diagnosis of residuals of a left ear infection or chronic 
recurrent otitis media.     

2.  The Veteran's service treatment records show a hearing 
loss disability as defined by the applicable VA regulation in 
the right ear upon the enlistment audiological examination; 
subsequent in-service audiological examinations, to include 
upon the separation examination, do not show a hearing loss 
disability of either ear; there is no post-service medical 
evidence of a hearing loss disability of either ear until 
decades after service; the preponderance of the competent 
evidence of record is against a nexus between a current 
diagnosis of a hearing loss disability of either ear and any 
incident of  service, to include exposure to excessive noise 
or an ear infection.

3.  The service treatment records, to include a separation 
physical examination, show no upper gastrointestinal or 
stomach disease; there is no post-service medical evidence of 
an upper gastrointestinal disease, including a peptic ulcer, 
until decades after service; the preponderance of the 
competent evidence of record is against a nexus between a 
current upper gastrointestinal disorder, to include peptic 
ulcer disease, a hiatal hernia, reflux esophagitis, and 
gastritis, and any incident of service.  

4.  The Veteran's service treatment records do not show heart 
disease, to include congestive heart failure and 
cardiomyopathy; there is no post-service medical evidence of 
heart disease until decades after service; the preponderance 
of the competent evidence of record is against a nexus 
between a current heart disease, to include congestive heart 
failure and dilated cardiomyopathy, and any incident of  
service, to include upper respiratory infections, a left ear 
infection and alleged exposure to harmful chemicals.  







CONCLUSIONS OF LAW

1.  Claimed residuals of an ear infection with fever and 
bilateral hearing loss were not incurred in or aggravated by 
active service, nor may sensorineural hearing loss (an 
organic disease of the nervous system) be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008) 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).  

2.  A chronic upper gastrointestinal disease (claimed as a 
stomach disorder), to include gastritis, a peptic ulcer and a 
hiatal hernia with esophageal reflux, was not incurred in or 
aggravated by active service, nor may peptic ulcer disease be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008) 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  Congestive heart failure or dilated cardiomyopathy was 
not incurred in or aggravated by active service, nor may such 
cardiovascular disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp.2008) 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.09 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2002, April 2004, and March 2006 letters sent to the 
Veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2002, April 2004, and March 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in November 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in April 2004 and March 2006, after the 
decision that is the subject of this appeal.  To the extent 
that there was any timing deficiency with respect to any of 
the notice requirements, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error.  VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected.  Id.           

The Board finds that the presumption of prejudice raised by 
any timing deficiency with regard to the Pelegrini 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for ear 
infections with fever and bilateral hearing loss; a chronic 
stomach disorder, to include peptic ulcer disease, hiatal 
hernia, reflux esophagitis, and gastritis; and congestive 
heart failure or dilated cardiomyopathy, which moots any 
question regarding a rating or effective date for a grant of 
service connection and a rating.  Such a lack of timely 
notice did not affect or alter the essential fairness of the 
RO's decisions that are the subject of this appeal.  While 
the Veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in October 2003 and April 2008, which were 
thorough in nature and adequate for the purposes of deciding 
the service connection claims.  Pursuant to the March 2006 
Board remand, the Veteran underwent VA examinations in April 
2008, and the physicians who performed these evaluations 
included nonspeculative opinions addressing the nexus 
questions at hand.  The evidence of record also includes a 
VHA opinion regarding whether any etiologic form of organic 
heart disease, to include dilated cardiomyopathy and 
congestive heart failure, had its clinical onset during 
service or was causally linked to any incident of or findings 
recorded during service, including ear and upper respiratory 
infections and/or alleged exposure to harmful chemicals.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In November 2002, the Veteran submitted a copy of a letter 
from the Social Security Administration (SSA), dated in June 
2001.  The Veteran handwrote on that document that he had 
received medical treatment from a private physician, Dr. 
C.B., for stomach ulcers in the mid-1960's, but that Dr. C.B. 
was deceased and his records were not available.  In a latter 
correspondence from the Veteran, received in December 2002, 
he noted that Dr. C.B. had ordered an upper and lower 
gastrointestinal (GI) test which was performed at the Wichita 
General Hospital.  In the March 2006 remand decision, the 
Board directed the RO to obtain records of treatment of the 
Veteran from the Wichita General Hospital.  However, in a VA 
Form 119, Report of Contact, dated in June 2006, the RO noted 
that the Veteran had been contacted and he revealed that 
Wichita General Hospital Radiology Department no longer 
existed and that the records were not available.  Thus, 
further efforts to obtain these records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

In a statement from the Veteran, received in June 2006, he 
stated that while he was aboard the USS Hammerburg in 1963, 
he ate undercooked meat which caused him to develop stomach 
problems and later stomach ulcers.  Thus, in September 2006, 
the RO requested that the National Personnel Records Center 
(NPRC) furnish active duty inpatient clinical records for 
stomach virus from January to March 1963, from the USS 
Hammerburg.  In the return response, dated in October 2006, 
the NPRC noted that searches of the USS Hammerburg for 1963 
were conducted, but that no records were located.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a chronic stomach disorder, to 
include peptic ulcer disease, hiatal hernia, reflux 
esophagitis, and gastritis, and congestive heart failure, to 
include dilated cardiomyopathy.  The records reflect that in 
November 1961, the Veteran underwent a physical examination 
for the purpose of applying to the military.  At that time, 
in response to the question as to whether the Veteran had 
ever had or if he currently had, ear, nose, or throat 
trouble, or palpitation or pounding heart, the Veteran 
responded "yes."  The examiner noted that the Veteran had 
occasional childhood ear infections and shortness of breath 
after a bout of heat exhaustion.  The Veteran's ears, heart, 
and abdomen and viscera were clinically evaluated as 
"normal."  The Veteran's ear drums were clinically 
evaluated as "abnormal."  The examiner reported that the 
Veteran had scarring of the tympanic membrane (TM), 
bilaterally.  Audiometric testing showed puretone thresholds 
(converted from American Standards Association (ASA) to 
International Standards Organization (ISO)) of 15, 10, 10, 
10, and 5 decibels in the right ear, and 15, 10, 10, 25, 25 
decibels in the left ear at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  (ASA values have been converted to ISO 
standards to facilitate data comparison.)      

In July 1962, the Veteran underwent an enlistment 
examination.  At that time, in response to the question as to 
whether he had ever had or if he currently had ear, nose, or 
throat trouble, palpitation or pounding heart, or stomach, 
liver, or intestinal trouble, the Veteran responded "no."  
The Veteran's ears, ear drums, heart, and abdomen and viscera 
were all clinically evaluated as "normal."  Audiometric 
testing showed puretone thresholds (converted from ASA to 
ISO) of 25, 15, 15, 15, and 5 decibels in the right ear, and 
25, 20, 20, 20, and 40 decibels in the left ear at 500, 
1,000, 2,000, and 4,000 Hertz, respectively.  (ASA values 
have been converted to ISO standards to facilitate data 
comparison.)  The Veteran's hearing as measured by the 
whispered voice test was normal at 15/15. 

The Veteran's service treatment records show that in March 
1963, the Veteran underwent an audiological evaluation.  
Audiometric testing showed puretone thresholds (converted 
from ASA to ISO) of 25, 10, 10, 20, and 15 decibels in the 
right ear, and 15, 20, 10, 20, and 15 decibels in the left 
ear at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  
(ASA values have been converted to ISO standards to 
facilitate data comparison.)  According to the records, in 
November 1963 and July 1964, the Veteran was treated for 
upper respiratory infections.  The records also reflect that 
in March 1964, he was treated for acute pain in his left ear.  
The physical examination showed that he had an inflamed left 
ear drum.  The impression was acute otitis of the left ear.  
The Veteran was prescribed antibiotics for treatment.      

In September 1964, the Veteran underwent a release from 
active duty examination.  At that time, the Veteran's ears, 
ear drums, heart, and abdomen and viscera were all clinically 
evaluated as "normal."  The Veteran's hearing was 15/15, 
bilaterally, on whispered testing.  Audiometric testing was 
not performed.

In March 1965, the Veteran underwent an annual physical 
examination for the Navy Reserves.  At that time, in response 
to whether he had ever had or if he currently had ear, nose, 
or throat trouble, palpitation or pounding heart, or stomach, 
liver, or intestinal trouble, the Veteran responded "no."  
The Veteran's ears, ear drums, heart, and abdomen and viscera 
were all clinically evaluated as "normal."  Audiometric 
testing showed puretone thresholds (converted from ASA to 
ISO) of 30, 15, 10, 15, and 20 decibels in the right ear, and 
25, 15, 10, 15, and 10 decibels in the left ear at 500, 
1,000, 2,000, and 4,000 Hertz, respectively.  (ASA values 
have been converted to ISO standards to facilitate data 
comparison.)  The Veteran's hearing was 15/15 bilaterally, on 
whispered and spoken voice testing.  

In a copy of a letter from the SSA, dated in June 2001, the 
SSA determined that the Veteran was disabled under the Social 
Security Act and was thereby entitled to Social Security 
disability benefits.  It was reported that the Veteran had 
been diagnosed with congestive heart failure in March 2000.  
It was also reported that due to the high doses of medication 
that the Veteran had to take for his heart disorder, he had 
developed stomach ulcers.  The Veteran handwrote on the 
document that he did not agree with that conclusion and that 
he had been treated for stomach ulcers in the mid 1960's.     

By a private medical statement from C.A.P., M.D., a physician 
of internal medicine, dated in April 2001, Dr. P. stated that 
she had been treating the Veteran since March 2000, shortly 
after he had been diagnosed with congestive heart failure.  

In November 2002, the Veteran filed claims for service 
connection for ear infections with fever and bilateral 
hearing loss, a chronic stomach disorder, to include peptic 
ulcer disease, and congestive heart failure.  The Veteran 
stated that he served aboard the USS Hammerburg and that 
while it was docked at the United States Naval Base in Puerto 
Rico, he developed a "double ear infection with fever" and 
a "stomach disorder," which he maintained was the beginning 
of his stomach ulcer problems.  The Veteran noted that his 
ear infection was caused by swimming and his stomach disorder 
was relating to eating at the base mess.  According to the 
Veteran, he was given antibiotics and stayed in his bed for a 
few days.      

In December 2002, the RO received private medical records, 
dated in December 1983 and from March to August 2000.  The 
records reflect that in December 1983, the Veteran had a 
chest x-ray taken because he had been exposed to a patient 
with tuberculosis 12 weeks earlier.  The impression was that 
no active process was seen.  In March 2000, the Veteran had a 
chest x-ray taken which was reported to show cardiomegaly and 
cardiac decompensation with perivascular and interstitial 
edema, and small effusions.   

VA Medical Center (VAMC) outpatient treatment records, dated 
from April 2002 to January 2003, show that in September 2002, 
the Veteran was diagnosed with mild to moderately severe 
sensorineural hearing loss at 3,000 Hz through 8,000 Hz, with 
normal speech discrimination in the right ear, and moderately 
severe to severe sensorineural hearing loss with normal 
speech discrimination in the left ear.  Based on 4-frequency 
averages, the severity of the Veteran's hearing loss was 
rated as mild in the right ear and moderate in the left ear.  
In November 2002, the Veteran was treated for congested heart 
failure and peptic ulcer disease.  

In a statement from the Veteran, received in December 2002, 
the Veteran indicated that in 1968 or 1969, he underwent an 
upper and lower GI test, pursuant to the request of Dr. C.B.  
The Veteran stated that the test was reported to show that he 
had two ulcers.  According to the Veteran, Dr. C.B. concluded 
that the Veteran had picked up a "bug" while serving in the 
islands in the US Navy.  The Veteran reported that he then 
told Dr. C.B. that he had been treated for a "double ear 
infection" and a "stomach disorder" during service.  He 
noted that Dr. C.B. concluded that the damage from the 
"bug" remained latent for some years until his ulcers 
emerged.  The Veteran also gave a history of an enlarged 
heart of undetermined etiology, allegedly diagnosed in 1968 
or 1969.  It was the Veteran's contention that his in-service 
double ear infection, with fever, had caused an infection 
which led him to develop an enlarged heart, which was later 
diagnosed as congestive heart failure.  He further maintained 
that his in-service double ear infection, with fever, 
contributed to his hearing loss.      

In a private medical statement from Dr. C.A.P., received by 
the RO in June 2003, Dr. P. stated that she had been treating 
the Veteran since 2000 for several medical problems, 
including congestive heart failure, secondary to dilated 
cardiomyopathy.   Dr. P. indicated that she had been informed 
by the Veteran that during service, he had a very serious 
infection.  According to Dr. P., she could not determine if 
the Veteran's in-service infection contributed to his dilated 
cardiomyopathy.  She noted that it certainly seemed a 
reasonable possibility.  Dr. P. revealed that she had also 
been treating the Veteran for peptic ulcer disease.  
According to Dr. P., the Veteran had told her that while he 
was in the military, he had stomach problems.  Dr. P. opined 
that the Veteran's peptic ulcer disease was an "ongoing 
result" of the Veteran's in-service stomach problems.  She 
further noted that the Veteran had a bilateral hearing loss 
which was confirmed by ear testing.  The Veteran had reported 
that he had recurrent ear infections during his military 
service.  Dr. P. opined that the Veteran's in-service ear 
infections could have contributed to the Veteran's current 
bilateral hearing loss.  

By an additional private medical statement from Dr. C.A.P., 
dated in October 2003, Dr. P. stated that in August 2000, the 
Veteran underwent an echocardiogram which showed a dilated 
cardiomyopathy with a markedly reduced ejection fraction of 
35 percent.  Dr. P. indicated that according to Braunwald's 
Textbook of Cardiovascular Medicine, dilated cardiomyopathy 
generally developed over many years.  Although dilated 
cardiomyopathy had multiple causes, the two that were most 
likely in the Veteran's case were either a viral infection or 
toxin exposure.  According to Grainger and Allison's 
Diagnostic Radiology Textbook of Medical Imagery, dilated 
cardiomyopathy may appear relatively normal on a PA 
(posterior-anterior) x-ray, but the lateral would show the 
cardiac abnormality.  Dr. P. noted that in the chest x-ray 
report obtained in 1983, the appearance of the heart on the 
lateral view was not mentioned, so there was no way to know 
if he was showing signs of the cardiomyopathy at that time.  
According to Dr. P., because the medical records of the 
Veteran were not complete and the missing records were not 
obtainable, it was impossible to determine the exact cause of 
his cardiomyopathy.  Dr. P. indicated that the Veteran's 
military records indicated that he was seen with viral 
infections during his military career.  In addition, with 
some of his job duties, he was "no doubt" exposed to 
harmful chemicals during his military service.  Dr. P. stated 
that with the severity of the Veteran's heart disease, it was 
certainly reasonable to believe that his heart disease was 
long-standing and that the inciting injury occurred while he 
was in the military.  Attached to the letter were private 
medical records from Dr. P., dated from March 2000 to 
September 2003, which showed intermittent treatment for the 
Veteran's congestive heart failure.       

In October 2003, the Veteran underwent a VA examination.  The 
examining physician noted that he had reviewed the Veteran's 
claims file which showed that while the Veteran was in the 
military, he had ear infections which were "pretty severe 
and serious."  However, the examiner opined that he did not 
believe that the Veteran's in-service ear infections were the 
cause of his heart condition.  According to the examiner, the 
Veteran did not have a heart condition until approximately 
December 1999 and early 2000 when he developed shortness of 
breath, edema of his ankles, and full blown congestive heart 
failure.  The examiner indicated that the etiology of the 
Veteran's heart failure was not known; he did not have angina 
and he had never had a myocardial infarction.  The Veteran 
did have borderline blood pressure evaluations for several 
years before that.  Following the physical examination, the 
examiner diagnosed the Veteran with cardiomyopathy, with 
cardiomegaly and congestive heart failure since 2000.         

In July 2004, a hearing was conducted at the RO.  At that 
time, the Veteran stated that as a child, he had ear aches 
that were sometimes accompanied by a fever.  He testified 
that his ear aches occurred mostly in the pre-school era and 
that he had a few in grade school level.  The Veteran 
indicated that the next ear infection he had was while he was 
in the Navy and he had to stay in bed for seven to eight 
days.  He reported that he had not had any subsequent ear 
infections.  According to the Veteran, he also had minimal 
hearing loss as a child which progressively became worse as 
he matured.  He stated that during service, he was around 
guns and loud noises.  The Veteran contended that his in-
service noise exposure caused and/or aggravated his hearing.  
In regard to his heart condition, the Veteran noted that he 
did not have any problems with his heart during service.  He 
revealed that in 1968, he was diagnosed with an enlarged 
heart which later caused him to develop congestive heart 
failure, diagnosed in March 2000.  It was the Veteran's 
contention that his in-service ear infection caused him to 
develop a heart disorder.  According to the Veteran, he was a 
board certified pathology assistant and as such, he had to 
research in the area of determining the causes of death of 
various patients.  He stated that one of the causes of an 
enlarged heart was infection.  Thus, he maintained that his 
in-service infection caused him to develop an enlarged heart, 
which later caused him to develop congestive heart failure.  
In regard to his stomach condition, he indicated that during 
service, he had stomach problems at the time he was diagnosed 
with his ear infection.  He reported that in 1968, he was 
diagnosed with stomach ulcers and subsequently continued to 
experience chronic stomach ulcers.             

In April 2006, the RO received records from the SSA, which 
included a Disability Determination and Transmittal Report, 
dated in June 2001.  The SSA Disability Determination and 
Transmittal Report showed that the Veteran was awarded SSA 
disability benefits for congestive heart failure (primary 
diagnosis), and hypertension (secondary diagnosis).  The 
records also included copies of the medical records used to 
make the June 2001 SSA decision.  The records showed 
intermittent treatment for the Veteran's congestive heart 
failure.  

In a statement from the Veteran, received in June 2006, the 
Veteran stated that while he was aboard the USS Hammerburg in 
1963, the ship was in a port in Argentina where fresh beef 
and pork was obtained.  The Veteran indicated that the Navy 
cooks "undercooked" some of the pork and beef which he ate.  
He noted that he subsequently developed some stomach problems 
from eating the undercooked pork and beef.  The Veteran 
reported that according to medical science, one source of 
getting "H.pylorie" (the chief cause of stomach ulcers) was 
from eating undercooked pork.  

A private report of operation shows that in August 2006, the 
Veteran underwent an esophagogastroduodenoscopy (EGD) with 
biopsies.  The postoperative diagnoses were hiatal hernia; 
reflux esophagitis; and marked gastritis.

Pursuant to the March 2006 Board remand decision, a VA 
audiological evaluation was conducted in April 2008.  The 
audiological evaluation revealed that the Veteran had 
puretone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 15, 15, 
15, 35, and 50 decibels, respectively, with a puretone 
average of 29 decibels.  In the left ear for the same 
frequencies, he had puretone air conduction threshold levels 
of 20, 15, 15, 55, and 70 decibels, with a puretone average 
of 39 decibels.  Speech discrimination percentages were 96 
percent in the right ear and 88 percent in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss.  

Pursuant to the March 2006 Board remand decision, a VA ENT 
examination was conducted in April 2008.  The ENT examiner 
was requested to answer the following questions: (1) did the 
Veteran have ear disease prior to service, and, if so, did 
the pre-existing dear disease undergo a chronic worsening 
(versus temporary increase in symptoms) beyond its natural 
progress during service, and (2) whether it was at least as 
likely as not (50 percent or more probability, that the 
Veteran's hearing loss began during or was causally related 
to some incident or finding recorded during service.

In the VA ENT examination report, the examiner noted that he 
had reviewed the Veteran's claims file.  The Veteran's 
service medical records showed that he was treated for left 
otitis media on one occasion on March 14, 1964.  On that 
date, he was treated with antibiotics and the remaining 
service medical records were negative for any recurrent 
otitis media.  Prior to military service, the Veteran stated 
that he had occasional ear infections in childhood.  
Audiometric thresholds prior to military enlistment were 
normal in both ears, with the exception of a 30 decibel 
hearing loss reading recorded in only the left ear at only 
6,000 Hz.  In March 1963, the Veteran had normal audiometric 
thresholds recorded at all frequencies tested from 500 Hz 
through 6,000 Hz.  There were absolutely no threshold shifts 
recorded at that time.  The normal audiometric thresholds 
recorded would have occurred approximately 19 months prior to 
separation from service.  At the time of the Veteran's 
September 1964 separation examination report, he had normal 
hearing recorded, although audiometric thresholds were not 
recorded.  In March 1965, approximately four and a half 
months after the Veteran's discharge, the Veteran had normal 
audiometric thresholds recorded at all frequencies tested.  
The examiner noted that there were no threshold shifts 
recorded at any frequency.  In addition, the Veteran had no 
complaints of hearing loss.              

In the ENT examination report, the examiner stated that it 
was the Veteran's contention that his hearing levels were 
affected by the one occasion during service when he was 
diagnosed with an ear infection and was given antibiotics for 
treatment.  The Veteran also described a history of military 
noise exposure that occurred while serving aboard ship.  He 
described military noise exposure from gunnery practice and 
also from three-inch anti-aircraft guns aboard ship.  The 
Veteran indicated that these were training exercises.  
According to the Veteran, he engaged in recreational shooting 
and hunting subsequent to separation from service, but had 
not done so in many years.  Otherwise, the Veteran did not 
describe a history of significant non-military noise exposure 
and he reported that his exposure to recreational firearms 
was minimal.  He provided a long history of bilateral hearing 
loss and noted that he was having problems understanding 
instructors while serving in graduate school subsequent to 
his military discharge.  The Veteran maintained that he also 
might have had some hearing loss incurred while on active 
duty.       

The physical examination revealed both external auditory 
canals and tympanic membranes to be normal in appearance.  
Both tympanic membranes were intact and there was no evidence 
of acute or chronic otitis media.  Based on a recent 
audiogram performed in April 2008, the examiner diagnosed the 
Veteran with bilateral high frequency sensorineural hearing 
loss.  The examiner stated that the Veteran was treated with 
antibiotics for left acute otitis media on one occasion 
during service.  There were no additional entries in the 
service medical records to indicate or suggest that otitis 
media might have been a chronic problem.  The examiner opined 
that the Veteran did not have significant ear disease prior 
to service and did not have significant ear disease while on 
active duty.  The examiner further opined that the treatment 
for left otitis media would have been an acute problem, which 
obviously resolved, and the examiner indicated that he was 
unable to find "one shred" of information to suggest that 
otitis media might have been a chronic problem while on 
active duty.  In any case, the one documented episode of 
otitis media recorded while on active duty would not 
represent chronicity.  According to the examiner, otitis 
media did not currently present and there would be absolutely 
no basis for a nexus between hearing loss and active duty 
service.  The examiner noted that the Veteran only had a 
slight hearing threshold shift recorded at only one time, 
although the shift was prior to military service and would be 
negated by subsequent audiometric testing.  The Veteran had 
completely normal audiometric thresholds recorded in March 
1963, had normal hearing recorded and a normal otologic 
examination recorded at his separation from service, and had 
completely normal audiometric thresholds recorded in March 
1965.  Furthermore, there were no complaints of hearing loss 
recorded at the time of the March 1965 evaluation.  The 
entries recorded in March 1965 occurred four and a half 
months after the Veteran's separation from the military and, 
as such, provide clear and convincing evidence that hearing 
loss was not incurred while on active duty.  Although the 
Veteran described a history of military noise exposure, the 
examiner stated that he could find no evidence to support 
causation between military acoustic trauma and his current 
hearing levels.  The examiner opined that the Veteran's 
current hearing loss occurred subsequent to separation from 
service and was the result of a combination of genetic and 
environmental factors that had occurred subsequent to 
separation from service.  According to the examiner, the most 
likely etiology of the Veteran's current hearing loss was 
presbycusis since his current audiometric thresholds appeared 
very compatible with his current age.  In any case, it was 
the examiner's opinion that the Veteran's hearing loss was 
not related to military service, and was specifically not 
related to military acoustic trauma.  The examiner also 
opined that the Veteran's hearing loss was not related to any 
in-service event, including the single episode of acute 
otitis media in March 1964.     

Pursuant to the March 2006 Board remand decision, the Veteran 
underwent a VA heart and stomach examination in April 2008.  
In regard to the Veteran's heart, the examiner was requested 
to answer the following question: was it as likely as not (50 
percent or greater probability) that any heart disease that 
may be present, to include cardiomyopathy, began during or 
was otherwise causally linked to any incident of or finding 
recorded during service, including infections noted in 
service medical records, dated in November 1963, March 1964, 
and July 1964.  In regard to the Veteran's stomach, the 
examiner was requested to answer the following question: was 
it as least as likely as not (50 percent or greater 
probability) that any upper gastrointestinal disease that my 
be present, to include peptic ulcer disease, began during or 
was causally linked to any incident or finding recorded 
during service, including infections noted in the service 
medical records, dated in November 1963, March 1964, and July 
1964.

In the April 2008 VA heart and stomach examination report, 
the examiner stated that he had reviewed the Veteran's claims 
file.  He indicated that the Veteran's service medical 
records showed no evidence of any infections except for a 
November 1962 upper respiratory infection, a March 1964 
diagnosis of left ear otitis, and a July 1964 upper 
respiratory infection.  The examiner reported that the 
Veteran had no coronary artery disease or myocardial 
infarctions.  He was diagnosed with hypertension in 2000 at 
the same time he was diagnosed with congestive heart failure 
in March 2000 by Dr. C.A.P.  The examiner noted that the 
Veteran's service treatment records were negative for any 
records showing treatment for stomach or GI problems.  The 
Veteran's discharge examination report was negative for 
stomach problems.  He was diagnosed with peptic ulcer disease 
in Wichita Falls in 1968 and had no ulcer since.  The Veteran 
had an EGD in August 2006 and was diagnosed with hiatal 
hernia reflux esophagitis and marked gastritis.  No peptic 
ulcer disease was found.  According to the examiner, the 
Veteran had no current problems with his stomach.  He denied 
gastroesophageal reflux disease symptoms, nausea, vomiting, 
diarrhea, constipation, and melena or bright red blood in his 
stools.  Upon physical examination of the Veteran's heart, he 
had regular sinus rhythm and rate without murmurs.  
Examination of his abdomen showed that the Veteran was obese 
without organomegaly.  The examiner diagnosed the Veteran 
with congestive heart failure, cardiomyopathy diagnosed with 
congestive heart failure in 2000, cardiomyopathy in 2003, 
atrial fibrillation cardioverted, and also diagnosed with 
hypertension in 2000.  The examiner opined that there were no 
indications or links to any infections in the military that 
caused the Veteran's current cardiomyopathy and congestive 
heart failure.  The examiner also diagnosed the Veteran with 
peptic ulcer disease, diagnosed in 1968, with recent EGD in 
August 2006 showing hiatal hernia, reflux esophagitis, and 
marked gastritis.  That too was not linked to anything in the 
military.        

In November 2008, the Board requested an expert medical 
opinion from a cardiologist with the VHA.  The VHA physician 
was asked, among other questions, to express an opinion as to 
the medical probability that any etiologic form of organic 
heart disease, to include dilated cardiomyopathy and 
congestive heart failure, had its clinical onset during 
service or was causally linked to any incident of or findings 
recorded during service, including infections noted in 
November 1963, March 1964, and July 1964 and/or alleged 
exposure to harmful chemicals.     

In December 2008, a report was received by the Board.  The 
VHA cardiologist, Dr. S.H., stated that while the Veteran was 
in the military, he had several visits to health care 
providers with upper respiratory infections.  In November 
1963, he was seen with an upper respiratory infection and was 
treated symptomatically.  In March 1964, he was seen with 
acute otitis, which was treated with Tetracycline for seven 
days.  In July 1964, he was again seen for an upper 
respiratory illness.  Of note, in the Veteran's enlistment 
physical examination report, bilateral tympanic membrane 
scarring was noted, as were multiple childhood ear 
infections.  According to Dr. H., the earliest documentation 
of heart failure was from March 2000, at which time the 
Veteran had a chest x-ray that showed cardiomegaly and 
pulmonary edema.  In August 2000, the Veteran had an 
echocardiogram that showed an ejection fraction of 35 to 40 
percent.  Over the ensuing eight years, there were three more 
echocardiograms documented, all showing a dilated left 
ventricle with an ejection fraction of 20 to 30 percent, in 
January 2003, March 2006, and August 2006.  Dr. H. stated 
that there was no documentation of an ischemic evaluation in 
the records of file.  

In the December 2008 VHA opinion, Dr. H. stated that it was 
the Veteran's contention that his upper respiratory 
infections and the treatment thereof resulted in his dilated 
cardiomyopathy.  In response, Dr. H. opined that there was 
unlikely to be a significant relationship between those 
medical problems.  According to Dr. H., the most common cause 
of dilated cardiomyopathy in the United States was ischemic 
heart disease due to atherosclerotic coronary artery disease.  
He noted that although he could not find any documentation 
that that had been evaluated for the Veteran's particular 
case, he assumed that coronary artery disease had been ruled 
out; otherwise, the question of a relationship to infections 
in the remote past would be moot.  While viral infections had 
been implicated in the etiology of acute heart failure, 
including coxsackie B virus and HIV, a casual relationship to 
chronic heart failure and dilated cardiomyopathy has not been 
proven.  Dr. H. stated that given the delay in time from the 
episodes of upper respiratory infection while on active duty 
to the eventual diagnosis of heart failure and dilated 
cardiomyopathy, some 35 years later, there was not likely to 
be a relationship.  According to Dr. H., while heart failure 
could arise many years after exposure to anthracyclines such 
as Adriamycin or mediastinal irradiation, a 36-year lag was 
extreme, even for those diagnoses.  Dilated cardiomyopathy 
had been associated with exposure to cardiotoxic agents, 
including ephedra and antineoplastic agents such as 
anthracyclines and trastuzumab or high-dose cyclophosphamide, 
as well as alcohol (ACC/AHA Practice Guidelines for the 
evaluation and management of chronic heart failure, 2005).  
Dr. H. reported that it was highly unlikely that the Veteran 
was exposed to any of those agents as an occupational 
exposure while on active duty.  Per the above-noted 
guidelines, most patients with a cardiomyopathy who did not 
have coronary artery disease had no identifiable causative 
factor and were termed to have idiopathic dilated 
cardiomyopathy.       

With regard to the previously submitted opinion by Dr. C.P., 
Dr. H. stated that he disagreed that the most likely cause of 
the Veteran's dilated cardiomyopathy was either viral 
infection or toxin exposure, as he had stated above.  Dr. H. 
indicated that a chest x-ray, even a two-view PA and lateral 
study, was a very insensitive test for the diagnosis of 
dilated cardiomyopathy, and the chest x-ray obtained in 1983 
could have been normal in the setting of a cardiomyopathy, 
but could also have been abnormal, showing cardiomegaly, even 
with a normal heart size.  Thus, Dr. H. reported that in his 
expert medical opinion, the findings of that x-ray in 1983 
are not relevant to the case.  In summary, Dr. H. indicated 
that it was his expert medical opinion that the Veteran's 
diagnosis of dilated cardiomyopathy was most likely unrelated 
to the infections and exposures that he had while on active 
duty.         


III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include sensorineural 
hearing loss, peptic ulcer disease, and cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

IV.  Analysis

Ear Infections with Fever and Bilateral Hearing Loss

The Board notes at the outset that there is some indication 
that the veteran had a history of ear infections prior to 
service.  However, a veteran is presumed to have been in 
sound condition at service entrance except as to defects, 
infirmities, or disorders noted, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before service.  38 U.S.C.A. § 1111. The implementing 
regulation, 38 C.F.R. § 3.304(b), similarly provides that 
"[t]he veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted."  38 C.F.R. § 
3.304(b).  A veteran thus enjoys an initial presumption of 
sound condition upon service entry if the enlistment records 
do not reflect that the veteran has a disease or injury that 
subsequently becomes manifest during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no 
preexisting condition is noted upon entry to service, the 
veteran is presumed to have been sound upon entry," but that 
"if a preexisting disorder is noted upon entry to service, 
the veteran cannot bring a claim for service connection for 
that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003; Wagner, supra.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

It is also pertinent to note that the Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

In regard to the Veteran's claim for service connection for 
residuals of ear infections with fever and bilateral hearing 
loss, the Board finds that based on a thorough review of the 
record, the preponderance of the evidence is against these 
claims.

With respect to the Veteran's claimed ear infections with 
fever, the Board recognizes that in the November 1961 
physical examination for the purposes of applying to the 
military, the Veteran noted that he had experienced 
occasional childhood ear infections.  The Veteran's ears were 
clinically evaluated as "normal," and his ear drums were 
clinically evaluated as "abnormal."  It was noted that the 
Veteran had TM (tympanic membrane) scarring, bilaterally.  
Thus, although TM scarring was noted on the examination 
report, there was no documentation of an ear infection and 
the Veteran's ears were evaluated as "normal."  In 
addition, in the Veteran's July 1962 enlistment examination 
report, the Veteran's ears were once again clinically 
evaluated as "normal."  As no active ear infection was 
noted upon enlistment, the Veteran is entitled to a 
presumption of soundness at service entrance.  The initial 
question, therefore, is whether the evidence clearly and 
unmistakably demonstrates that the Veteran had chronic ear 
disease prior to active service. VAOPGCPREC 3-2003; see also 
Wagner, supra.  

In this case, there is no contemporaneous medical evidence of 
record to support the conclusion that the Veteran had been 
diagnosed with ear infections or any other ear disease prior 
to his entry into active duty.  In addition, in the April 
2008 VA ENT examination, the examiner opined that the Veteran 
did not have significant ear disease prior to service.  
Therefore, the evidence does not clearly and unmistakably 
reflect that the Veteran had chronic ear disease prior to 
service.  (Emphasis added.)  Accordingly, the presumption of 
sound condition has not been rebutted.  38 U.S.C.A. § 1111.  
In other words, the Board must presume that the Veteran 
entered service in sound condition and the question becomes 
whether he has a current ear disease or residuals of same 
that began during service or is otherwise linked to some 
incident of active duty, to include a documented episode of 
otitis media (middle ear infection).    

The Veteran's service treatment records show that in the 
March 1964, he was diagnosed with acute otitis of the left 
ear and was prescribed antibiotics.  However, the remaining 
records are negative for any complaints or findings of any 
ear problems, to include ear infections.  In addition, at the 
time of the Veteran's September 1964 release from active duty 
examination, the Veteran's ears and ear drums were clinically 
evaluated as "normal."  Moreover, in a March 1965 
examination for the Navy Reserves, only four and a half 
months after the Veteran's discharge, the Veteran's ears were 
once again clinically evaluated as "normal," and he denied 
any ear trouble.  There is no post-service medical evidence 
of a chronic ear disease or residuals of an ear infection.

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the overwhelming preponderance 
of the medical or other competent evidence is against a 
finding that the Veteran has a current diagnosis of an ear 
infection or residuals of an in-service episode of otitis 
media.  The current medical evidence of record, both VA and 
private, show that the Veteran has been diagnosed with 
bilateral hearing loss for VA purposes (first shown in April 
2008), which is addressed below, but the medical evidence, to 
include examination reports and treatment records, is 
negative for a diagnosis of residuals of an ear infection or 
otitis media.  In the April 2008 VA ENT examination, the 
examiner specifically concluded that otitis media was not 
present.  He further reported that the Veteran's in-service 
treatment for left otitis media obviously resolved and that 
he could not find "one shred" of evidence to suggest that 
otitis media might have been a chronic problem while on 
active duty.  According to the examiner, otitis media was not 
currently present and there was no basis for a nexus between 
a claimed current disorder and any remote incident of 
service, to include the isolated episode of otitis media.  
The Board also notes that during the Veteran's July 2004 
hearing, the Veteran himself testified that after his in-
service ear infection, he did not have any subsequent ear 
infections.   Thus, with no current diagnosis of ear 
infections or residuals of same, the Board finds that the 
preponderance of the evidence is against this part of the 
Veteran's appeal.  

The Board has considered the Veteran's statements that he has 
some medical training as a pathology assistant.  However, he 
has testified that he has not had a post-service ear 
infection.  To the extent that he is claiming that he has 
current residuals of an in-service ear infection, such an 
assertion is outweighed by the medical evidence of record, to 
include an actual examination of the Veteran's ears April 
2008 and an opinion obtained from the physician who examined 
him.  That evaluation specifically ruled out the alleged 
residuals.  This evidence is by far the most probative in 
addressing the issue of the existence of a current disability 
as it consists of a thorough examination of the ears 
performed by a physician who also reviewed the relevant 
medical evidence in the claims file.

In regard to the Veteran's bilateral hearing loss, the 
Veteran contends that his currently diagnosed bilateral 
hearing loss pre-existed his period of active military 
service and was aggravated thereby.  In the July 2004 
hearing, he stated that he had bilateral hearing loss in 
childhood and that it progressively worsened as he matured.  
He specifically noted that in-service noise exposure 
aggravated his hearing loss.  In this regard, the Board 
observes that at the time of the Veteran's July 1962 
enlistment examination, a hearing loss disability as defined 
by 38 C.F.R. § 3.385 was shown in the left ear; a hearing 
loss disability was not shown in the right ear.  A subsequent 
audiological examination was performed in March 1963 and 
showed that his hearing in both ears was well within normal 
limits.  At the time of the Veteran's discharge examination, 
the Veteran's hearing was 15/15, bilaterally, on whispered 
testing; audiometric testing was not performed.  There were 
no complaints of hearing loss at that time or at any point 
during service.  In March 1965, approximately four months 
after the Veteran's separation from the military, the Veteran 
underwent an audiological examination which showed that his 
hearing in both ears was well within normal limits.  Thus, it 
is apparent that the isolated finding of a decibel loss 
indicative of hearing loss disability at only one level of 
Hertz in one ear was acute in nature and resolved given the 
subsequent normal results of audiological testing and the 
absence of medical evidence of any hearing loss for decades 
thereafter.  The Board specifically notes that there is no 
post-service medical evidence of record showing hearing loss 
until September 2002, approximately 38 years after the 
Veteran's separation from service.  In view of the foregoing, 
any hearing loss that the Veteran had upon entry onto active 
duty was clearly not aggravated during service.  

As stated above, the first post-service medical evidence of 
bilateral hearing loss was in September 2002.  In addition, 
the first post-service medical evidence of a hearing loss 
disability as defined by 38 C.F.R. § 3.385 is dated in April 
2008, over 43 years after the Veteran's discharge.  With 
respect to negative evidence, the Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the Veteran's condition for many years 
could be decisive.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

In this case, the Board acknowledges that the existence of 
the Veteran's currently diagnosed bilateral hearing loss is 
not in dispute.  The audiometric findings obtained from the 
April 2008 VA audiometric examination reflect the required 
thresholds for a finding of hearing impairment in both ears 
under 38 C.F.R. § 3.385.  However, in regard to the pertinent 
question of whether the Veteran's currently diagnosed 
bilateral hearing loss is related to service, there are 
discrepancies in the medical opinions of record.  In the 
private statement from Dr. C.P., dated in June 2003, Dr. P. 
noted that according to the Veteran, he had recurrent ear 
infections during his military career.  Dr. P. opined that 
the Veteran's in-service ear infections could have 
contributed to his currently diagnosed bilateral hearing loss   
(Emphasis added.)

In regard to the opinion from Dr. P., the Board finds that 
its probative value is diminished by several factors.  First, 
the Board finds that the opinion is speculative in nature and 
a finding of service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008).  A number of Court cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).

Second, it is apparent that Dr. P. did not review the 
Veteran's service treatment records, which document treatment 
for only one ear infection in March 1964 and was followed by 
a September 1964 release from active duty examination, which 
shows that the Veteran's ears and ear drums were clinically 
evaluated as "normal."   The remaining records are negative 
for any complaints or findings of any ear problems, to 
include ear infections.  The April 2008 VA ENT examiner did 
review the service treatment records and concluded that the 
one documented episode of otitis media recorded while on 
active duty would not represent chronicity.  

Third, the opinion from Dr. P. did not cite or explain the 
normal audiological examination just several months after 
service and the approximately 38 year gap between service and 
the initial post-service diagnosis of hearing loss.  See 
Maxson, supra.  For the foregoing reasons, the Board finds 
that the probative value of Dr. P.'s opinion is significantly 
diminished, and is therefore, of little probative value as to 
the issue of service connection.  See Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) ("[i]t is the responsibility of the BVA . . . 
to assess the credibility and weight to be given the 
evidence").       

By contrast, the Board attaches significant probative value 
to the conclusion reached by the VA examiner in the April 
2008 ENT examination report.  This examiner specifically 
noted that he had reviewed the Veteran's claims file.  In 
addition, he recognized that there was a slight threshold 
shift recorded upon enlistment (hearing loss in one ear at 
one decibel level), but that the shift only occurred one time 
and was negated by subsequent audiometric testing which was 
normal.  The examiner also correctly noted that the Veteran 
had normal hearing and a normal otologic examination recorded 
at his separation from service, and had completely normal 
audiometric thresholds recorded in March 1965.  Furthermore, 
there were no complaints of hearing loss recorded at the time 
of the March 1965 evaluation.  As noted by this physician, 
the entries recorded in March 1965 occurred only four and a 
half months after the Veteran's separation from the military 
and, as such, provided clear and convincing evidence that 
hearing loss was not incurred while on active duty.  

In regard to the Veteran's claimed in-service noise exposure, 
the examiner stated that he could find no evidence to support 
causation between military acoustic trauma and his current 
hearing levels.  The examiner opined that the Veteran's 
current hearing loss occurred subsequent to separation from 
service and was the result of a combination of genetic and 
environmental factors that had occurred subsequent to 
separation from service.  According to the examiner, the most 
likely etiology of the Veteran's current hearing loss was 
presbycusis since his current audiometric thresholds appeared 
very compatible with his current age.  In any case, it was 
the examiner's opinion that the Veteran's hearing loss was 
not related to military service, and was specifically not 
related to military acoustic trauma.  The examiner also 
opined that the Veteran's hearing loss was not related to any 
in-service event, including the single episode of acute 
otitis media in March 1964.

The Board gives significant weight to the VA examiner's 
opinion because it was clearly based on a review of the 
claims file with specific citation to the clinical record and 
it was supported by a rationale with the clinician 
specifically pointing to the audiological test results being 
consistent with age related versus noise induced hearing 
loss.  Thus, even conceding the Veteran's exposure to noise 
while in service, the Board observes that the examiner from 
the Veteran's April 2008 VA examination did not link the 
Veteran's bilateral hearing loss to in-service noise 
exposure; rather, he linked it to his advancing age.  
Additionally, as noted above, the absence of any 
contemporaneously recorded medical evidence of hearing loss 
until September 2002, approximately 38 years after the 
Veteran's discharge, is itself significant and it weighs 
against the contended causal relationship.  Maxon, supra.

The Veteran is certainly competent to state whether he 
noticed a decrease in hearing and noise in his ears.  
However, he is not competent to diagnose a hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2008).  The Board 
has considered the Veteran's background as a pathology 
assistant but he has not alleged that he has any background 
or training in the diagnosis of hearing loss.  A hearing loss 
disability is only shown by an audiological examination 
administered by an audiologist.  See 38 C.F.R. § 3.385.  To 
the extent that he has any competence to give an opinion on 
whether his current hearing loss is etiologically related to 
any incident of service, to include exposure to excessive 
noise, his opinion, along with the speculative opinion of Dr. 
P, is greatly outweighed by the very thorough opinion from 
the VA ENT specialist noted above, who examined the Veteran, 
reviewed the relevant evidence in the claims file, provided a 
rationale with citation to the clinical record, and provided 
a plausible alternative explanation regarding the etiology of 
the Veteran's hearing loss (advancing age), which is quite 
consistent with the medical evidence of record.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for residuals of ear infections with fever 
and bilateral hearing loss.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for residuals of ear 
infections with fever and bilateral hearing loss is not 
warranted.

Chronic Upper Gastrointestinal Disease (Claimed as a Stomach 
Disorder)

In regard to the Veteran's claim for service connection for a 
chronic upper gastrointestinal disease, to include peptic 
ulcer disease, hiatal hernia, reflux esophagitis, and 
gastritis, the Board finds that, based on a thorough review 
of the record, the preponderance of the evidence is against 
this claim.

The Veteran's service treatment records are negative for any 
complaints or findings of an upper gastrointestinal disorder, 
to include peptic ulcer disease, hiatal hernia, reflux 
esophagitis, and gastritis.  In addition, at the time of the 
Veteran's separation examination in September 1964, the 
Veteran's abdomen and viscera were clinically evaluated as 
"normal."  This evidence weighs against the claim.  The 
Board also notes that in a March 1965 annual physical 
examination for the Navy Reserves, approximately four and a 
half months after the Veteran's discharge, the Veteran denied 
any stomach or intestinal trouble.  His abdomen and viscera 
were once again clinically evaluated as "normal."  Such 
evidence also weighs against the claim.  

The first medical evidence of record of any stomach disorder 
is in June 2001, over 36 years after the Veteran's discharge 
from service.  As noted above, with respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002). 

In a letter from the SSA, dated in June 2001, it was reported 
that due to the high doses of medication that the Veteran 
took for his (nonservice-connected) heart disorder, he had 
developed stomach ulcers.  In addition, in a June 2003 
private medical statement from Dr. C.P., Dr. P. stated that 
she had been treating the Veteran for peptic ulcer disease.  
The Board also notes that following an August 2006 EGD, the 
Veteran was diagnosed with hiatal hernia, reflux esophagitis, 
and marked gastritis.   

The Board recognizes that the Veteran has written that he 
disagreed with the SSA's June 2001 conclusion that he had 
developed stomach ulcers due to medication that he took for 
his heart disorder.  The Veteran contends that he was first 
treated for stomach ulcers in the mid-1960's.  He claims that 
in 1968 or 1969, he underwent an upper and "lower" 
gastrointestinal test, pursuant to the request of Dr. C.B.  
According to the Veteran, the test showed that he had two 
ulcers.  The Veteran further reported that it was Dr. B.'s 
opinion that he had picked up a "bug" during service and 
that the damage from the "bug" remained latent for some 
years until his ulcers emerged.  However, there is no 
contemporaneously recorded medical evidence of record to 
support this assertion.  To the extent that the Veteran's 
apparent background as a pathology assistant lends some 
probative value to this statement (see July 2004 testimony 
that he is a board certified pathology assistant), it's 
weight is greatly diminished by the absence of actual 
treatment records and the fact that it was first proffered 
decades after the alleged fact in support of a claim for VA 
compensation benefits.      

In a June 2006 statement, the Veteran indicated that, 
according to medical science, one source of getting 
"H.pylorie" (the chief cause of stomach ulcers) was from 
eating undercooked pork.  He has contended that during 
service, he ate undercooked pork and beef, which caused him 
to subsequently develop stomach ulcers.  The Veteran is 
competent to speak to his symptoms, their duration, and their 
severity.   Moray v. Brown, 5 Vet. App. 211 (1993).  And he 
apparently has some degree of competence in determining the 
causation of disease.  Nevertheless, there is no evidence 
that while in service the Veteran ever complained to service 
medical personnel of symptoms associated with a stomach 
disorder; in fact, in-service examination and an evaluation 
performed within months of service were normal and there is a 
complete absence of any medical evidence relating to the 
diagnosis or treatment of an upper gastrointestinal disease 
until 38 years post-service.    

In this case, the Board acknowledges that the Veteran has 
currently diagnosed peptic ulcer disease, a hiatal hernia, 
reflux esophagitis, and gastritis.  However, in regard to the 
pertinent question of whether there is a nexus between a 
current upper gastrointestinal disease and service, there are 
discrepancies in the medical opinions of record.  The Court 
has held that it is the Board's duty to determine the 
credibility and weight of evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Although the Board may not ignore the 
opinion of a physician, it is free to discount the 
credibility of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  The Board further notes 
that greater weight may be placed on one physician's opinion 
than another physician's opinion depending on factors such as 
reasoning employed by the physician.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  With these principles in 
mind, the Board will review the evidence of record.

In the private statement from Dr. C.P., dated in June 2003, 
Dr. P opined that the Veteran's peptic ulcer disease was an 
"ongoing result" of the Veteran's in-service stomach 
problems.  In regard to the opinion from Dr. P., the Board 
finds that its probative value is diminished by several 
factors.  There is no indication that Dr. P. reviewed the 
Veteran's service treatment records, to include his 
separation examination report, which are negative for any 
complaints or findings of an upper gastrointestinal disorder, 
to include peptic ulcer disease, hiatal hernia, reflux 
esophagitis, and gastritis.  The Board also notes that in a 
March 1965 annual physical examination for the Navy Reserves, 
approximately four and a half months after the Veteran's 
discharge, the Veteran denied any stomach or intestinal 
trouble.  His abdomen and viscera were clinically evaluated 
as "normal."  It is apparent that Dr. P. based her opinion 
on the history as related by the Veteran.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore 8 Vet. App. at 406, 409.  The Board is cognizant of 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005), wherein the 
Court held that the VA and Board may not simply disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  
However, in Kowalski, the Court also cited its decisions in 
Swann, 5 Vet. App. at 229, 233 and Reonal, 5 Vet. App. at 
458, 461 in reaffirming that in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  Here, the service treatment records 
do not show that the Veteran experienced a stomach disorder 
during service.  Instead, the records, to include the 
separation examination report, are negative for any evidence 
of an upper gastrointestinal disorder.  Therefore, the 
probative value of the Dr. P.'s opinion is significantly 
lessened to the extent that it is based on an inaccurate 
factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Not one but several examinations performed during 
service and in the months immediately thereafter that ruled 
out any existing upper gastrointestinal disease carries more 
weight than such an opinion coupled with the Veteran's memory 
of remote events.  

The Board also notes that the opinion from Dr. P. did not 
cite any clinical evidence dated during or proximate to 
service to support the contended causal relationship.  As 
stated above, the first medical evidence of a stomach 
disorder is in June 2001, over 36 years after the Veteran's 
discharge, which in itself weighs against the claim.  See 
Maxson, supra.  For the foregoing reasons, the Board finds 
that the probative value of Dr. P.'s opinion is significantly 
diminished, and is therefore, of minimal probative value as 
to the issue of service connection.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes, 5 Vet. App. at 60, 
69 ("[i]t is the responsibility of the BVA . . . to assess 
the credibility and weight to be given the evidence").       

In regard to the conclusion reached by the VA examiner in the 
April 2008 VA examination, the examiner reviewed the record 
and examined the Veteran.  He reported that the Veteran's 
service treatment records were negative for any records 
showing treatment for stomach or GI problems.  The Veteran's 
discharge examination report was also negative for stomach 
problems.  The Board recognizes that the examiner further 
stated that the Veteran had given a history that he was 
diagnosed with peptic ulcer disease in 1968 and had no ulcer 
since.  In this regard, as stated above, there is no 
contemporaneously recorded medical evidence of record showing 
that the Veteran was diagnosed with an ulcer in 1968.  In any 
event, the examiner also stated that while an August 2006 EGD 
was reported to show hiatal hernia, reflux esophagitis, and 
marked gastritis, no peptic ulcer disease was found.  In 
regard to the Veteran's hiatal hernia, reflux esophagitis, 
and gastritis, the examiner specifically concluded that none 
of those disorders were related to the Veteran's period of 
service.  The Board gives significant weight to this part of 
the VA examiner's opinion because it was clearly based on a 
review of the entire record and because it is consistent with 
the available evidence, or absence thereof.  In other words, 
the examiner's conclusion appears consistent with the lack of 
medical evidence of any such disorders until decades after 
service.  Therefore, the Board finds that this conclusion by 
itself outweighs the opinions from Dr. P. and the Veteran, 
which are of significantly diminished weight for the reasons 
given, not the least of which is the normal examinations 
during and immediately after service and the absence of any 
medical evidence showing upper gastrointestinal disease until 
36 years after service.      

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an upper gastrointestinal disease 
(claimed as a stomach disorder), to include peptic ulcer 
disease, hiatal hernia, reflux esophagitis, and gastritis.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 49.  Accordingly, 
service connection for an upper gastrointestinal disease is 
not warranted.

Congestive Heart Failure

In regard to the Veteran's claim for service connection for 
congestive heart failure or dilated cardiomyopathy, the Board 
find that based on a thorough review of the record, the 
preponderance of the evidence is against this claim.  

The Veteran's service treatment records are negative for any 
complaints of findings of heart disease, to include 
congestive heart failure and cardiomyopathy.  In addition, at 
the time of the Veteran's separation examination in September 
1964, the Veteran's heart was clinically evaluated as 
"normal."  The Board also notes that in a March 1965 annual 
physical examination for the Navy Reserves, approximately 
four and a half months after the Veteran's discharge, the 
Veteran denied any heart trouble and his heart was once again 
clinically evaluated as "normal."    

The first medical evidence of record of any heart disorder is 
in March 2000, over 34 years after the Veteran's discharge 
from service.  As noted above, with respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson, supra.

In a letter from the SSA, dated in June 2001, it was reported 
that the Veteran was diagnosed with congestive heart failure 
in March 2000.  In this regard, private medical records show 
that a March 2000 x-ray of the Veteran's chest was reported 
to show cardiomegaly and cardiac decompensation.  In 
addition, in a private medical statement from Dr. C.P., dated 
in October 2003, Dr. P. noted that an August 2000 
echocardiogram showed a dilated cardiomyopathy with a 
markedly reduced ejection fraction of 35 percent.    

In this case, the Board acknowledges the Veteran has a heart 
disorder, diagnosed as congestive heart failure, to include 
dilated cardiomyopathy.  In regard to the pertinent question 
of whether the Veteran's currently diagnosed heart disorder 
is related to service, there are four competent opinions that 
address this nexus question.  One opinion supports the 
contended causal relationship, along with the Veteran's 
opinion as a pathology assistant, whereas the other opinions 
weigh against the claim.  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998). In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

In the private statement, dated in June 2003, Dr. P. noted 
that she had been treating the Veteran since 2000 for 
congestive heart failure, secondary to dilated 
cardiomyopathy.  Dr. P. indicated that she had been informed 
by the Veteran that during service, he had a very serious 
infection.  According to Dr. P., she could not determine if 
the Veteran's in-service infection contributed to his dilated 
cardiomyopathy.  She noted that it certainly seemed a 
reasonable possibility.  In an additional statement from Dr. 
P., dated in October 2003, she indicated that the two most 
likely causes of dilated cardiomyopathy were either a viral 
infection or toxin exposure.  The physician indicated that 
the Veteran's military records indicated that he was seen 
with viral infections during his military career.  In 
addition, with some of his job duties, he was "no doubt" 
exposed to harmful chemicals during his military service.  
Dr. P. stated that with the severity of the Veteran's heart 
disease, it was certainly reasonable to believe that his 
heart disease was long-standing and that the inciting injury 
occurred while he was in the military.  She further stated 
that according to Grainger and Allison's Diagnostic Radiology 
Textbook of Medical Imagery, dilated cardiomyopathy may 
appear relatively normal on a PA x-ray, but the lateral would 
show the cardiac abnormality.  The physician noted that in 
the chest x-ray report obtained in 1983, the appearance of 
the heart on the lateral view was not mentioned, so there was 
no way to know if he was showing signs of the cardiomyopathy 
at that time.  According to Dr. P., because the medical 
records of the Veteran were not complete and the missing 
records were not obtainable, it was impossible to determine 
the exact cause of his cardiomyopathy.  

The December 2008 VHA opinion from Dr. H., a cardiologist, is 
less equivocal. This heart specialist opined that it was 
unlikely that there was a significant relationship between 
the Veteran's in-service upper respiratory infections and his 
currently diagnosed dilated cardiomyopathy.  He did note that 
the most common cause of dilated cardiomyopathy was ischemic 
heart disease due to atherosclerotic coronary artery disease 
and that there was no evidence of record to show that the 
Veteran had coronary artery disease.  However, Dr. H. further 
stated that although viral infections had been implicated in 
the etiology of acute heart failure, including coxsackie B 
virus and HIV, a casual relationship to chronic heart failure 
and dilated cardiomyopathy had not been proven.  
Additionally, the cardiologist noted that given the delay in 
time from the episodes of upper respiratory infection while 
on active duty to the eventual diagnosis of heart failure and 
dilated cardiomyopathy, some 35 years later, there was not 
likely to be a relationship.  Furthermore, Dr. H. indicated 
that although dilated cardiomyopathy had been associated with 
exposure to cardiotoxic agents, it was highly unlikely that 
the Veteran was exposed to any of those agents as an 
occupational exposure while on active duty.  Dr. H. stated 
that pursuant to the pertinent guidelines, most patients with 
a cardiomyopathy who did not have coronary artery disease had 
no identifiable causative factor and were termed to have 
idiopathic dilated cardiomyopathy; in essence, the VHA 
cardiologist  reported that the Veteran had idiopathic 
dilated cardiomyopathy.  Moreover, in regard to the Veteran's 
family practitioner, Dr. P.'s statement that dilated 
cardiomyopathy may appear relatively normal on a PA x-ray, 
but the lateral would show the cardiac abnormality, Dr. H. 
noted that a chest x-ray, even a two-view PA and lateral 
study, was a very insensitive test for the diagnosis of 
dilated cardiomyopathy.  Thus, he concluded that the findings 
of that 1983 chest x-ray that Dr. P. referred to were not 
relevant to the Veteran's case.  In summary, Dr. H. opined 
that the Veteran's diagnosis of dilated cardiomyopathy was 
most likely unrelated to the infections and exposures that he 
had while on active duty.     

The remaining two opinions from VA examiners from the 
Veteran's October 2003 and April 2008 VA examinations, 
respectively, essentially support the conclusion reached by 
Dr. H. in the VHA opinion.  In the October 2003 VA 
examination report, the examiner opined that he did not 
believe that the Veteran's in-service ear infection was the 
cause of his heart condition.  The examiner noted that the 
Veteran did not have a heart condition until early 2000.  
According to the examiner, the etiology of the Veteran's 
heart failure was unknown.  In addition, in the April 2008 VA 
examination report, another physician stated that the first 
evidence of congestive heart failure was in March 2000.  The 
examiner opined that there was no link between the Veteran's 
in-service infections and his currently diagnosed 
cardiomyopathy and congestive heart failure.   

In regard to the opinions from Dr. P., the private family 
practitioner, and Dr. H., the VHA cardiologist, the Board 
finds that the latter medical opinion from Dr. H. is of 
greater probative weight when compared to the private family 
practitioner because the private physician's opinion that the 
alleged nexus was reasonably possible or certainly reasonable 
is somewhat equivocal in nature when compared to the VHA 
physician's conclusion that the claimed causal link was 
unlikely.  (Emphasis added.)  While both physicians provided 
a rational for their opinion by citing to the medical 
literature, it is also pertinent to note that the VHA 
physician reviewed the relevant medical evidence in the 
claims file before proffering his opinion and cited to it in 
providing the rationale.  It is also pertinent to note that 
Dr. P. did not address the fact that the Veteran's in-service 
upper respiratory infections and left ear infection were all 
acute and transitory, with no residual disability, as 
evidence by the subsequent normal examinations and the 
absence of pertinent abnormal findings for so many years 
after service.  The Board specifically notes that Dr. P. did 
not address the fact that the first medical evidence of a 
heart disorder was in March 2000, over 34 years after the 
Veteran's discharge from service.     

The Board also gives significant weight to the opinions from 
the examiners from the Veteran's October 2003 and April 2008 
VA examinations because they were clearly based on a review 
of the entire record and because they are consistent with the 
available evidence, or absence thereof.  In other words, the 
conclusions reached by the examiners appear consistent with 
the lack of showing of any heart disorder until many years 
after service.  Therefore, the Board finds that these 
opinions outweigh the opinion from Dr. P. and the Veteran's 
opinion as a pathology assistant because of the defects in 
that opinion as described above.  

It is also pertinent to note that, with regard to the 
Veteran's apparent background as a pathology assistant, there 
is no evidence to suggest that, unlike the physician who 
provided the VHA opinion, he has specialized knowledge and 
training in the area of cardiology.    

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for congestive heart failure, to include 
dilated cardiomyopathy.    

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 49.  Accordingly, 
service connection for congestive heart failure, to include 
dilated cardiomyopathy, is not warranted.


ORDER

Service connection for residuals of ear infections with fever 
and bilateral hearing loss is denied.  

Service connection for a chronic upper gastrointestinal 
disease (claimed as a stomach disorder), to include peptic 
ulcer disease, a hiatal hernia, reflux esophagitis, and 
gastritis, is denied.  

Service connection for congestive heart failure or dilated 
cardiomyopathy is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


